DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments filed 3/9/2021 have overcome the 35 U.S.C. 112(b) issues specifically related to claims 4, 6-7, and 9-10. In the prior Office Action it was noted that there was insufficient antecedent basis for the limitation “the culture chamber” in line 8 of claim 1. Claim 1 has been amended to recite “each culture chamber” in line 8. However, the prior lines of the claim do not mention any culture chamber. Therefore, claim 1 is still rejected under 35 U.S.C. 112(b), as will be discussed below.
The amendments to the claims have necessitated a new grounds of rejection and new claim objections, presented below.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Change the “;” after wherein (line 1) to “:”.  
Change “said plurality of caps (51-53) being adapted to cooperate with said plurality of circular portions (21-23); each” (lines 5-6) to “said plurality of caps (51-53) being adapted to cooperate with said plurality of circular portions (21-23); and each”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each culture chamber (12-14) located in said rectangular hole of each elastomeric layer" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. This limitation is unclear because the prior lines of the claim do not specify any culture chambers in rectangular holes.
	Claims 2-9 depend on claim 1 and claim 10 incorporates the entirety of claim 1, and therefore claims 2-10 are rejected for the same reason as claim 1. 
	Claim 2 recites the limitation "said rectangular hole" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 2 depends, recites a plurality of rectangular holes.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799